                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 THE P&G HEALTH & LONGTERM                     :      Case No. 1:19-cv-478
 DISABILITY PLAN f/k/a THE                     :
 PROCTER & GAMBLE DISABILITY                   :      Judge Timothy S. Black
 BENEFIT PLANS,                                :
                                               :
        Plaintiff,                             :
                                               :
 vs.                                           :
                                               :
 TRACY MATHIS,                                 :
                                               :
        Defendant.                             :

                    ORDER DIRECTING THE CLERK TO
              ENTER DEFAULT JUDGMENT UNDER RULE 55(b)(1)

       This case is before the Court on Plaintiff’s supplemental affidavit in support of

Plaintiff’s application for default judgment. (Doc. 8).

       On February 11, 2020, Plaintiff filed an application for default judgment against

Defendant under Rule 55(b)(1). (Doc. 6). Thereafter, on September 15, 2020, the Court

issued an Order resolving Plaintiff’s Rule 55(b)(1) application. (Doc. 7). In the Order,

the Court confirmed that “Plaintiff ha[d] established that it [wa]s entitled to a default

judgment against Defendant” under Rule 55(b)(1). (Id. at 2). However, the Court

determined that Plaintiff had not supported its Rule 55(b)(1) application with an affidavit

sufficiently evidencing the damages sought. (Id.)

       Accordingly, the Court issued the following direction to Plaintiff:

              1. Within 21 days of this Order, Plaintiff SHALL provide the
              Court with another affidavit showing the sum certain
              Defendant owes Plaintiff in sufficient detail; and
              2. Upon receipt of an appropriate and adequate affidavit, the
              Court will thereafter DIRECT the Clerk to enter default
              judgment in favor of Plaintiff and against Defendant in the sum
              certain properly evidenced.

(Id.)

        In accordance with the Court’s direction, Plaintiff has now submitted a

supplemental affidavit in support of Plaintiff’s motion for default judgment. (Doc. 8).

On careful review, the Court finds that Plaintiff’s supplemental affidavit evidences the

sum certain Defendant owes Plaintiff in sufficient detail. (See id.). Specifically,

Plaintiff’s supplemental affidavit establishes that Defendant owes Plaintiff $12,534.09 for

an overpayment of disability benefits, plus $422.88 in costs, for a total amount due of

$12,956.97. (See id.).

        Having received an appropriate and adequate affidavit (Doc. 8), and in accordance

with its prior Order (Doc. 7), the Court hereby DIRECTS the Clerk to enter default

judgment in favor of Plaintiff and against Defendant, in the total amount of $12,956.97,

plus post-judgment interest at the statutory rate. Upon entry of Judgment, this case shall

be TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date: 5/3/2021                                                  s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




                                             2
